Citation Nr: 1814005	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability. 

3.  Entitlement to service connection for degenerative disc disease of the lower spine (back disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1990, including service in Panama from December 1989 to January 1990.  He was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, October 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2008 rating decision denied service connection for degenerative disc disease, arthritis, of the lower spine.  The Veteran filed a notice of disagreement with this denial in January 2009.  No statement of the case was issued in response to this notice of disagreement.  Thus, the May 2008 rating decision is not final.  The Veteran then included this issue in his February 2009 claim to reopen and it was denied in an unappealed October 2010 rating decision for failure to submit new and material evidence.  This rating decision did not consider the claim on the merits and therefore did not subsume the May 2008 rating decision.

The October 2010 rating decision denied the Veteran's claims to reopen the issues of service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and left shoulder condition.  The Veteran did not appeal that rating decision but new evidence relating the PTSD claim was received within one year of its issuance.  Thus, the October 2010 rating decision was not final with regard to that issue.

The May 2013 rating decision denied the Veteran's claims to reopen the issues of service connection for bilateral hearing loss, left shoulder injury, PTSD, and degenerative disc disease, arthritis, of the lower spine.  As explained above, the back disability and acquired psychiatric disability claims were still pending from prior rating decisions.  The Veteran filed a notice of disagreement in June 2013. The RO issued a statement of the case in December 2013 and the Veteran perfected his appeal with a VA Form 9 later that month.

Again, as the May 2008 denial of service connection for degenerative disc disease, arthritis, of the lower spine, was not final, the Board finds that by submitting this substantive appeal the Veteran perfected his appeal with regard to service connection for degenerative disc disease, arthritis, of the lower spine.  Thus the issue is characterized as an initial service connection claim as reflected on the title page.

In August 2015, the Board remanded this case in order to schedule a video conference hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.

In November 2016, the Board granted reopening of the Veteran's claims for bilateral hearing loss and an acquired psychiatric disability based on new and material evidence.  The Board remanded the claims of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disability, and a back disability for VA examinations.  The remand order has not been complied with, as discussed in more detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Board remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disability, and a back disability.  The Board instructed the AOJ to schedule the Veteran for a VA audiology examination, a VA mental health examination, and a VA spine examination.  The AOJ was instructed to then readjudicate the claims and issue a supplemental statement of the case for any issues not granted in full.  As no development was conducted subsequent to the remand, there has not been substantial compliance with the Board's remand directives.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the November 2016 remand orders were not substantially complied with, a remand is warranted. 

In addition, the Board notes that in an April 2017 letter, the Veteran identified that he had recently been seen by a psychologist in April 2017 and had new x-rays taken of his back and neck at the facility he is currently incarcerated in.  The Veteran requested authorization forms so VA could obtain the new treating records.  The record does not reflect that the Veteran was sent the authorization forms or that the AOJ attempted to obtain these new treating records.  As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  
 
Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond. 

2.  Ensure that the Veteran is scheduled for a VA audiology examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

If a hearing loss disability is found, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss found is related to the Veteran's active duty service, to include noise exposure.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Schedule the Veteran for a VA mental health examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability found, to include PTSD, had its onset during or is otherwise related to the Veteran's active duty service.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Schedule the Veteran for a VA spine examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any back disability found had its onset during or is otherwise related to the Veteran's active duty service.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  After completing the above action, readjudicate the claims of entitlement to service connection for bilateral hearing loss, PTSD, and back disability.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




